Case 7:18-cv-00160-LSC Document 92-4 Filed 03/04/19 Page 1 of 3            FILED
                                                                  2019 Mar-04 PM 05:30
                                                                  U.S. DISTRICT COURT
                                                                      N.D. OF ALABAMA




     Exhibit A-3




                                                             App. 193
 Case 7:18-cv-00160-LSC Document 92-4 Filed 03/04/19 Page 2 of 3
                                                   01                                                                                                               Xc     3493
Aer            2209          120PM                            ze    Exprts
                                                                                                                                   rep




                                                                                                                                                     Great chicken         since        1949




March         62009



Mr     John    Staples

400    Muirtleld

Smithfield       VA 23430

Dear John


On    behalf    of Simmons           Foods        in Siloam         Springs          AR         we    are pleased           to    extend       the followIng         oiler of

employment         to   you


                 The                       of Director        of
                         position                                   Distribution           Sales-Food             Service         for   Simmons          Prepared        Foods           Home
                 Office       with        employment           to   begin        within          weeks         of giving         notice       to cunent        employer.



                 Annual           base    salarylcompensation                   will     be 5160000.00               to be paid           weakly        at the    rate    of $3076.93
                 with       applicable          texas    and    deductions            to   be   withheld



                 50% bonus               potential as Director                 of Distribution            Sales-Food             Service        bonus       should       be     based       on    5%
                 of Walkers              net    income up          to    50% of his         salary        when     he moves             to   Walker         Foods


                 $25000           Net     Simmons          will         pay   the    taxes      Sign      on bonus          to    be    paid    within      30   days     of     starting         work
                 at     Simmons            Sign    on bonus             to be repaid        in   full     to   Simmons            should       the    candidate      terminate              his


                                          with    the                      within        one              of the original              hire date
                 employment                              company                                year



                 80     hours      of wcation           the   first
                                                                        year    and    follow         Simmons            Vecation            Policy    thereafier



                 Simmons            agrees       to pay       COBRA            expense      for      90    days     until    eligible         for    Simmons        insurance            program


                 OlThr       is   contingent        upon       passing         background            investigation               physical        and    drug     screening



                   understand             that   my employment                  is   at-will     and       neither          nor    Simmons            has    entered      into          contract

                 regarding          the duration          of my employment                           am    flee to tenninate                 my employment               with         Simmons        at


                 any lime           with       or without       reason          Likewise             Simznons        has     the right to terminate                 my employment                   at


                                    with       or without       cause
                 any time


                Simmons            will    pay    for packing            and    relocation           of household            goods font              Smithfield          VA      to    Northwest

                Arkansas           Packing        and     relocation           will occur        no     later     than    8/1/10          If the Virginia          lease       is     terminated

                      ore    8iliiO       the relocation            and                    will occur           at ternthtalion              of the    house     lease
                                                                           packing



Please             the sjgaed                     alto    the Corporate               People         Services       Director




Sign                    ewlire                                                                                     Dale          igned



Sin    exely



SIMMONS                  PREPARED                  FOODS INC




                                                                                                                                                                                                          App. 194
 Case 7:18-cv-00160-LSC Document 92-4 Filed 03/04/19 Page 3 of 3
                                                     Ko   3493
Mr          20U9      1OPW           Office   xrss

Linda       Rass
                       Services   Director
Coiporate    People



Cc      Salaried      Personnel   File




                                                                 App. 195
